Citation Nr: 1430311	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  09-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for status post gastrectomy, claimed as removal of glomus tumor, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for dumping syndrome, claimed as a bowel condition.  

3.  Entitlement to service connection for a psychiatric disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Daniel C. Cummings, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a Travel Board hearing in June 2009 before a Veterans Law Judge who is no longer employed by the Board.  A transcript of the hearing is of record.  The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2012.  Unfortunately, a transcript of the hearing cannot be produced.  The Veteran was offered the opportunity for a new hearing.  In light of his August 2012 response indicating that he desired another Board hearing, the case was remanded in September 2012 for that purpose; however, in April 2013, he indicated in writing that he did not wish to appear at a new hearing. 

The record before the Board consists of the Veteran's paper claims files and an electronic record known as Virtual VA.

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's gastrectomy was performed many years after service due to a benign glomus tumor shown to be a leiomyoma.

2.  The glomus tumor/leiomyoma was not present in service or until years thereafter and is not etiologically related to service, to include Agent Orange exposure in service.

3.  Dumping syndrome was not present in service or until years thereafter, is not etiologically related to service and was not caused or permanently worsened by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for status post gastrectomy, claimed as removal of glomus tumor, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for dumping syndrome have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's November 2006 letter provided the Veteran with all required notice prior to the initial adjudication of the claims.
 
The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records, Social Security records, and identified private and VA medical treatment records have been obtained.  In addition, all indicated development to verify the Veteran's alleged in-service exposure to herbicides has been completed.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, VA provided the Veteran with a VA examination in November 2010 to clarify the Veteran's diagnoses and to determine the etiology of the claimed dumping syndrome.  In addition to examining the Veteran, the examiner reviewed the Veteran's pertinent history and appropriately supported the opinions provided.  Therefore, the Board has found the examination report to be adequate for adjudication purposes.  The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.

A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to show that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv). 

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure for specified diseases, to include malignant glomus tumors and leiomyosarcoma, manifested to a degree of 10 percent within a specified period in such veterans.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in such veterans.

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Benign glomus tumors and leiomyoma are not among the diseases specified in 38 U.S.C.A. § 1116(a).  In addition, the Secretary has not determined, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of benign glomus tumors or leiomyoma in humans.  See 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Status Post Gastrectomy

The Veteran seeks service connection for status post gastrectomy, claimed as removal of a glomus tumor.  Specifically, he contends that the glomus tumor was malignant or that his diagnosed leiomyoma was a precursor to leiomyosarcoma. 

The Veteran served in an area near the DMZ in Korea in which herbicides were known to have been applied during his period of service.  Thus, his exposure to herbicides is presumed.  

In April 1988, a glomus tumor was removed from the Veteran's stomach.  The tumor was described as benign.  The post-operative diagnosis was leiomyoma of the stomach.  

The Veteran was afforded a VA examination in November 2010.  The examiner explained that although the matter was somewhat controversial, leiomyoma and leiomyosarcoma are different diseases.  Leiomyoma is a benign condition that does not usually lead to leiomyosarcoma and is not a precursor to leiomyosarcoma.  Similarly, leiomyosarcoma does not usually originate in leiomyoma.  The examiner stated that the Veteran's pathology report from his April 1988 procedure was not consistent with leiomyosarcoma.  The examiner noted that whether leiomyoma can become malignant was a controversial topic, and some studies had shown that after a prolonged period of follow up some leiomyoma can turn malignant.  However, this was not the consensus view at the time.    

The Veteran submitted a 2002 article from an unidentified web site contending that virtually all stomach tumors had the potential for malignant behavior, and it was therefore probably unwise to use the definitive term "benign" for any stomach tumor, at least for the present time.

The Veteran also submitted a June 2012 statement from a physician regarding the nature of stomach tumors.  The physician stated that given the imprecise nature of pathologic diagnosis of the type of tumor removed from the Veteran's stomach, "there is no way to confidently distinguish between benign and malignant lesions on pathology" or to assess the risk of malignant behavior of any such tumor.  Because these tumors developed along a spectrum of disease, "benign versus malignant is a line that simply cannot reliably be drawn."  The physician added, however, that malignant behavior could only be proven if the patient exhibited metastatic disease, which was not the case for the Veteran.

The Board finds that the above evidence weighs against the Veteran's claim that he had a diagnosis that would qualify as a presumptive disease under 38 C.F.R. §  3.309(e).  Although the November 2010 VA examiner noted that the distinction between leiomyoma and leiomyosarcoma was somewhat controversial, he stated that they were different diseases and leiomyoma was not a precursor to leiomyosarcoma.  The examiner also noted that the pathology report from the Veteran's April 1988 tumor removal was not consistent with leiomyosarcoma, and instead only showed leiomyoma.  Thus, the medical evidence of record shows that the Veteran did not have leiomyosarcoma.  

Regarding the glomus tumor, the evidence submitted by the Veteran indicates that there is no definitive way to distinguish between benign and malignant stomach tumors.  However, the records pertaining to the Veteran's hospitalization for the tumor show that the final diagnosis was leiomyoma.  The records do not indicate that leiomyosarcoma or any malignancy was found.  The June 2012 physician's letter also notes that malignant behavior could only be proven if the patient exhibited metastatic disease, which was not the case for the Veteran, and the physician did not affirmatively opine that the tumor was malignant.  Moreover, the November 2010 VA examiner, who reviewed the pathology report, stated that it was a leiomyoma and that the leiomyoma was a benign condition.  Therefore, the Board must conclude that the preponderance of the evidence establishes that the tumor in question was not a malignant glomus tumor.

The Board has considered the Veteran's lay statements that his tumor was in fact malignant or that his leiomyoma was a precursor to leiomyosarcoma.  However, he is not competent to render a medical diagnosis.  As discussed above, the medical evidence of record indicates that it is less likely than not that the Veteran had a disease listed under 38 C.F.R. § 3.309(e).

The Board also has considered entitlement to service connection on a direct basis.  The Veteran's service treatment records, including the report of his October 1969 separation examination, are negative for any evidence of a glomus tumor, leiomyoma, or related symptoms.  The Veteran testified in his June 2009 hearing that the symptoms leading to the discovery of his glomus tumor did not begin until 1981, more than ten years after separation from service.  It is neither alleged nor shown by the record, that these symptoms were present in service.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's glomus tumor or leiomyoma to service or to any event therein.  In light of the lack of any documentation of a glomus tumor or leiomyoma in service, at separation or for years thereafter, and the lack of any medical evidence otherwise linking the disabilities to service, this claim must be denied.

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to the claim because the preponderance of the evidence is against the claim.

Dumping Syndrome

The Veteran contends his dumping syndrome was caused or aggravated by the removal of his glomus tumor.  However, because the Board has found that service connection is not warranted for the glomus tumor removal, the Veteran's claim for service connection for dumping syndrome as secondary to the glomus tumor removal must also fail.

The Board also has considered entitlement to service connection for dumping syndrome on a direct basis.  The Veteran's service treatment records, including the report of his October 1969 separation examination, are negative for any evidence of dumping syndrome.  His private and VA treatment records indicate that he was diagnosed with dumping syndrome only after his glomus tumor removal in 1988.  Furthermore, there is no medical opinion in the record that directly relates the Veteran's dumping syndrome to service or to any event therein.  In light of the lack of any evidence of dumping syndrome in service, at separation or for years thereafter, and the lack of any medical evidence otherwise linking the current disability to service, service connection for dumping syndrome is not warranted.  

In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.




ORDER

Entitlement to service connection for status post gastrectomy, claimed as removal of glomus tumor, to include as a result of exposure to herbicides, is denied.

Entitlement to service connection for dumping syndrome, claimed as a bowel condition, is denied.  


REMAND

The Veteran contends that his psychiatric disability, claimed as depression, was caused or aggravated by the removal of his glomus tumor.  However, because the Board has found that service connection is not warranted for the status post gastrectomy, the Veteran's claim for service connection for a psychiatric disability as secondary to the status post gastrectomy must also fail.

The Board also must consider the claim for entitlement to service connection for a psychiatric disability on a direct basis.  In June 2012, the Veteran reported that his diagnosed posttraumatic stress disorder (PTSD) was caused by traumatic events he experienced during service.  However, the RO has not fully developed the Veteran's PTSD claim, to include eliciting a stressor statement or attempting to verify the alleged stressor(s).  Therefore, this claim must be remanded for further development before it can be decided on a direct service connection basis.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake all appropriate development regarding the Veteran's claim for service connection for PTSD, to include providing all required notice in response to the claim and eliciting a stressor statement from the Veteran.

2.  The RO or the AMC should undertake any other development it determines to be warranted, to include providing the Veteran with a VA examination if necessary.  

3.  Then, the RO or the AMC should readjudicate the claim for service connection a psychiatric disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


